DISMISSED; Opinion Filed November 27, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00987-CV

                      THE CITY OF GARLAND, TEXAS, Appellant
                                      V.
                             JERRY KILLIAN, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-00723

                            MEMORANDUM OPINION
                        Before Justices Francis, Stoddart, and Schenck
                                 Opinion by Justice Stoddart
       Before the Court is the City of Garland, Texas’s motion to dismiss appeal based on

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                /Craig Stoddart/
                                                CRAIG STODDART
                                                JUSTICE

180987F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE CITY OF GARLAND, TEXAS,                        On Appeal from the 160th Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-16-00723.
 No. 05-18-00987-CV        V.                       Opinion delivered by Justice Stoddart,
                                                    Justices Francis and Schenck participating.
 JERRY KILLIAN, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER that appellee Jerry Killian
recover his costs, if any, of this appeal from appellant The City of Garland, Texas.


Judgment entered this 27th day of November, 2018.




                                             –2–